                Case 3:21-cv-05411 Document 1-1 Filed 07/14/21 Page 1 of 2




        CERTIFICATION OF NAMED PLAINTIFF
      PURSUANT TO FEDERAL SECURITIES LAWS
              I, Philip H. Lam, duly certify and say, as to the claims asserted under the federal securities
laws, that:

              1. I have reviewed the complaint and authorized its filing.

           2. I did not purchase the security that is the subject of this action at the direction of plaintiff's
counsel or in order to participate in this action.

          3. I am willing to serve as a representative party on behalf of the class, including providing
testimony at deposition and trial, if necessary.

           4. My transaction(s) in Contextlogic Inc. which are the subject of this litigation during the class
period set forth in the complaint are set forth in the chart attached hereto.

          5. Within the last 3 years, I have not sought to serve nor have I served as a class
representative in any federal securities fraud case.

           6. I will not accept any payment for serving as a representative party on behalf of the class
beyond the Plaintiff's pro rata share of any recovery, except as ordered or approved by the court,
including any award for reasonable costs and expenses (including lost wages) directly relating to the
representation of the class.

           I certify under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct. Executed this July 14,2021.


 Name: Philip H Lam
Signed:
               Case 3:21-cv-05411 Document 1-1 Filed 07/14/21 Page 2 of 2




Case Name               Contextlogic Inc.
Ticker                  WISH
Class Period            12‐16‐2020 to 05‐12‐2021

Account 1
Client Name
Philip Lam

  Date of Transaction      Transaction Type        Quantity   Price per Share
     02‐17‐2021                   P                  157         $ 24.2500


Case Name               Contextlogic Inc.
Ticker                  WISH
Class Period            12‐16‐2020 to 05‐12‐2021

Account 2
Client Name
Philip Lam

  Date of Transaction      Transaction Type        Quantity   Price per Share
     12‐29‐2020                   P                  500         $ 19.4000
     01‐12‐2021                   S                 ‐250         $ 20.9400
     01‐13‐2021                   S                 ‐250         $ 21.4000
     02‐17‐2021                   P                  100         $ 24.2500
     02‐18‐2021                   P                  200         $ 23.0000
     02‐23‐2021                   P                  400         $ 20.0000
     02‐23‐2021                   P                  300         $ 21.0100
     02‐25‐2021                   P                 1000         $ 19.0000
